EXHIBIT 99.02 AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com 212-756-4542
